     Case 2:14-cr-00192-KJM-CKD Document 281 Filed 02/24/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONALD J. PEEL,                                  No. 2:14-cr-00192-KJM-CKD-1
12                       Movant,
13           v.                                        AMENDED ORDER
14    UNITED STATES OF AMERICA,
15                       Respondent.
16

17          Movant is a federal prisoner proceeding pro se in this action to vacate or reduce his

18   sentence. On December 7, 2020, plaintiff filed a request for reconsideration of the magistrate

19   judge’s order filed November 19, 2020, denying his motion to appoint counsel. Under E.D. Local

20   Rule 303(f), a magistrate judge’s orders shall be upheld unless “clearly erroneous or contrary to

21   law.” Upon review of the file, the court finds the magistrate judge’s ruling was not clearly

22   erroneous or contrary to law.

23          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the

24   magistrate judge filed November 19, 2020, is affirmed.

25   DATED: February 23, 2021.

26

27

28
                                                       1
